Broyles, P. J.
The evidence showed that the homicide sued for resulted from the running of one of the defendant’s trains, and raised the presumption that the defendant was negligent in each and every respect alleged in the petition. This presumption, however, was completely rebutted by other evidence elicited from the plaintiff’s witnesses. This evidence disproved all of the proximate acts of the defendant’s negligence as alleged in the petition, and the court did not" err in awarding a nonsuit.

Judgment affirmed.


Bloodworth, J., concurs. Stephens, J., not presiding.